CLAY, Commissioner.
This is an appeal from a judgment denying appellant release, from the penitentiary on a habeas corpus petition. Appellant’s contention is that the Commonwealth had lost jurisdiction to recommit him to prison as a parole violator.
In 1938 appellant was convicted in the Jefferson Circuit Court of the crime of armed robbery and was sentenced to life imprisonment. In 1947 he was paroled.
In 1949 he was apprehended in Kentucky on an Indiana warrant. He was extradited to Indiana and not long thereafter escaped from an Indiana jail. He was later apprehended in Kentucky on a federal bank robbery charge, was released to the federal authorities, and was convicted in the federal court on such charge. When he was released from federal custody in 1965, he was arrested in Kentucky on a parole violation warrant.
The substance of appellant’s contention is that when he was apprehended in Kentucky on the Indiana and federal charges the *449Kentucky authorities knew that he was a parole violator, and when he was released to foreign authorities Kentucky lost jurisdiction to reimprison for parole violation. The obvious fallacy in appellant’s position is that he was not released to the foreign authorities while being held in custody on the parole violation warrant. Our decision in Baker v. Commonwealth, Ky., 378 S.W.2d 616, is dispositive of this case.
The judgment is affirmed.